IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                                                                        FILED
                                 AT KNOXVILLE
                                                                        October 18, 1999

                            AUGUST 1999 SESSION                     Cecil Crowson, Jr.
                                                                   Appellate Court Clerk




STATE OF TENNESSEE,                     )
                                        )   C.C.A. No. 03C01-9811-CR-00409
      Appellee,                         )
                                        )   Polk County
v.                                      )
                                        )   Honorable R. Steven Bebb, Judge
GEORGE JOSEPH RAUDENBUSH, III,          )
                                        )   (Speeding)
      Appellant.                        )




FOR THE APPELLANT:                          FOR THE APPELLEE:

George Joseph Raudenbush, III, pro se       PAUL G. SUMMERS
P. O. Box 261                               Attorney General & Reporter
Ducktown, TN 37326
                                            MICHAEL J. FAHEY, II
                                            Assistant Attorney General
                                            425 Fifth Avenue North
                                            Nashville, TN 37243-0493

                                            JERRY N. ESTES
                                            District Attorney General

                                            DANIEL RAY SWAFFORD
                                            Assistant District Attorney General
                                            130 Washington Avenue, N.E.
                                            P. O. Box 647
                                            Athens, TN 37371-0647




OPINION FILED: ________________________________


AFFIRMED


ALAN E. GLENN, JUDGE
                                       OPINION

       Using Doppler radar, Copperhill Police Officer Karl Helcher clocked the defendant,

George Joseph Raudenbush, III, traveling 47 miles per hour in a 25 miles per hour zone.

The defendant appeared in Copperhill Municipal Court on June 23, 1998 and was found

guilty of speeding. Upon appeal to the Polk County Criminal Court, a bench trial was held.

The court found the defendant guilty of speeding. The defendant timely appealed. Based

upon our review of this matter, we affirm the decision of the Polk County Criminal Court.



                      I. CERTIFICATION OF ARRESTING OFFICER

       The defendant contends that, because Officer Karl Helcher was not a certified

peace officer in Tennessee, the arrest in this case was illegal.



       Private citizens have the authority to effectuate warrantless arrests for

misdemeanors committed in their presence. Tenn. Code Ann. § 40-7-109(a)(1) (1997).

This statute has been interpreted to cure a defective, warrantless arrest by a law

enforcement officer acting outside his jurisdiction. State v. Johnson, 661 S.W.2d 854, 859

(Tenn. 1983); State v. David C. Doyal, No. 03C01-9712-CR-00552, 1998 WL 597081, at

*2 (Tenn. Crim. App., Knoxville, Sept. 10, 1998); State v. Horace Durham, No. 01C01-

9503-CC-00056, 1995 WL 678811, at *2 (Tenn. Crim. App., Nashville, Nov. 16, 1995). For

this reason, the trial court found the status of the officer’s certification to be immaterial and

instead focused on the reliability of the proof presented. Based on our review of the

evidence presented, we find the trial court did not err in finding the defendant guilty of the

offense charged.



                         II. DENIAL OF DISCOVERY REQUESTS

       The defendant complains the trial court erred in refusing his request for a subpoena

duces tecum. Although the defendant has included a copy of the subpoena as an exhibit

to his brief, the document is not included in the record or with the exhibits to the trial court

proceedings. Further, no discussion of the subpoena is found in the transcript of the court

proceedings. From the record before us, we have no indication that the matter was ever

                                               2
brought to the trial court’s attention. Because the defendant did not raise the issue in the

trial court, he has waived this issue for purposes of this appeal.      State v. Davis, 751
S.W.2d 167, 171 (Tenn. Crim. App.), perm. app. denied (Tenn. 1988); Tenn. R. App. P.

36(a).

                                     III. JURISDICTION

         The defendant also complains the Polk County Criminal Court did not have personal

or subject matter jurisdiction. However, the offense occurred in Polk County and the Polk

County Criminal Court has jurisdiction over appeals from General Sessions Court. Tenn.

Code Ann. § 27-5-108 (1980). For this reason, this assignment has no merit.



         For the foregoing reasons, we affirm the decision of the Polk County Criminal Court.




                                             ______________________________________
                                             ALAN E. GLENN, JUDGE


CONCUR:




____________________________________
JOSEPH M. TIPTON, JUDGE




____________________________________
JOHN EVERETT WILLIAMS, JUDGE




                                              3